United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3402
                        ___________________________

                              Rickey Dale Holtsclaw

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Mayor Sandy Sanders, City of Fort Smith, Arkansas; Chief of Police Kevin
Lindsey, City of Fort Smith, Arkansas; Mayor Lioneld Jordan, City of Fayetteville,
      Arkansas; Chief of Police Greg Tabor, City of Fayetteville, Arkansas

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: February 15, 2017
                            Filed: February 21, 2017
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Rickey Holtsclaw appeals after the District Court1 dismissed his pro se 42
U.S.C. § 1983 complaint alleging violations of his right to equal protection of the law
under the Fourteenth Amendment. After de novo review, we see no reason to reverse
the dismissal order because Holtsclaw failed to state an equal-protection claim. See
Phillips v. Norris, 320 F.3d 844, 848 (8th Cir. 2003) (concluding that an equal
protection failed where the plaintiff did not allege membership in a protected class
or purposeful discrimination). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                         -2-